                            Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 1 of 37

 Fill in this information to identify the case:

 Debtor name            Eagle Pipe, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF TEXAS

 Case number (if known)               20-34879
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $     41,099,252.91

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $     41,099,252.91


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       22,127,621.32


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           634,557.75

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       15,065,881.59


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         37,828,060.66




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 2 of 37

 Fill in this information to identify the case:

 Debtor name          Eagle Pipe, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-34879
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     U.S. Bank, N.A.                                        Checking                         4081                                    $16,844.01




            3.2.     U.S. Bank, N.A.                                        Checking                         4099                                             $0.00




            3.3.     U.S. Bank, N.A.                                        Checking                         4149                                  $791,181.19




            3.4.     U.S. Bank, N.A.                                        Checking                         7166                                       $135.06



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                   $808,160.26
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.

 7.         Deposits, including security deposits and utility deposits
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                         Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 3 of 37

 Debtor           Eagle Pipe, LLC                                                            Case number (If known) 20-34879
                  Name

           Description, including name of holder of deposit


           7.1.    LARIMER SQUARE MANAGEMENT CORP                                                                                   $2,990.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.    JOHN HANCOCK - LIFE INSURANCE PREPAYMENT                                                                           $873.33




           8.2.    BUNKER HILL BUILDING LEASE PREPAYMENT                                                                          $10,310.91




           8.3.    LARIMER SQUARE MANAGEMENT CORP LEASE PREPAYMENT                                                                  $5,547.21




           8.4.    BRGR MEMBER CO LLC DBA GLASSRATNER RETAINER                                                                      $1,888.00




           8.5.    DYNAMICS SOUTHWEST INC RETAINER                                                                                $19,922.06




           8.6.    FOX ROTHSCHILD RETAINER                                                                                          $2,307.00




           8.7.    GRAY REED RETAINER                                                                                             $13,159.75




           8.8.    AMERICAN METAL MARKETS SUBSCRIPTION PREPAYMENT                                                                   $1,895.25




           8.9.    AVALARA SUBSCRIPTION PREPAYMENT                                                                                  $2,505.44



           8.10
           .    COLORADO OIL AND GAS ASSOCIATION SUBSCRIPTION PREPAYMENT                                                              $486.00



           8.11
           .    ENVERUS SUBSCRIPTION PREPAYMENT                                                                                   $13,367.48



           8.12
           .    INTUIT QUICKBOOKS SUBSCRIPTION PREPAYMENT                                                                           $1,667.05



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 4 of 37
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 5 of 37

 Debtor         Eagle Pipe, LLC                                                               Case number (If known) 20-34879
                Name



 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           OCTG and related                                                       $30,890,014.00     N/A                             $30,890,014.00



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                       $30,890,014.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                            Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
             Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           OFFICE FURNITURE                                                          $108,795.84                                         $108,795.84


           OFFICE EQUIPMENT                                                           $63,361.85                                          $63,361.85


           LEASEHOLD IMPROVEMENTS                                                     $30,892.51                                          $30,892.51



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $203,050.20
           Add lines 39 through 42. Copy the total to line 86.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 6 of 37

 Debtor         Eagle Pipe, LLC                                                               Case number (If known) 20-34879
                Name



 44.        Is a depreciation schedule available for any of the property listed in Part 7?
                No
                Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
              No
              Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Copier/Printer/Scanner Lease                                               Unknown                                              Unknown



 51.        Total of Part 8.                                                                                                                 $0.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
                Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
              No
              Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 7 of 37

 Debtor         Eagle Pipe, LLC                                                              Case number (If known) 20-34879
                Name

            Internet domain names and website                                         $13,347.20                                           Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            MICROSOFT NAV DYNAMICS
            IMPLEMENTATION COSTS                                                     $220,278.82                                           Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                       $233,626.02
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                No
                Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
              No
              Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Boomerang: potential claims for preference, turnover
            and related;                                                                                                                   Unknown
            Nature of claim        Preference
            Amount requested                            $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 8 of 37

 Debtor         Eagle Pipe, LLC                                                              Case number (If known) 20-34879
                Name

           Centric: potential claims for breach of contract,
           fraudulent transfer, civil theft, conversion and related                                                                 Unknown
           Nature of claim           Breach of Contract
           Amount requested                               $0.00



           XTO - Potential claims for breach of contract and related                                                                Unknown
           Nature of claim          Breach of Contract
           Amount requested                              $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                          Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 9 of 37

 Debtor          Eagle Pipe, LLC                                                                                     Case number (If known) 20-34879
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $808,160.26

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $83,458.52

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $8,880,943.94

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                         $30,890,014.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $203,050.20

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                               $233,626.02

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                       $41,099,252.91             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $41,099,252.91




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                          Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 10 of 37

 Fill in this information to identify the case:

 Debtor name          Eagle Pipe, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)              20-34879
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
        U.S. BANK NATIONAL
 2.1                                                  Describe debtor's property that is subject to a lien              $22,127,621.32                        $0.00
        ASSOCIATION
        Creditor's Name                               All of Debtor's assets including but not
                                                      limited to all cash, accounts, equipment and
        9900 W. 87TH ST,                              inventory
        Overland Park, KS 66212
        Creditor's mailing address                    Describe the lien
                                                      Inventory
        andrew.stredde@usbank.c                       Is the creditor an insider or related party?
        om                                                No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
        VARIOUS -- 04/06/18 –                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        10/04/20
        Last 4 digits of account number
        1247
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.
        PNC Bank, N.A



       Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.
                                                                                                                          $22,127,621.32
 3.

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 11 of 37

 Fill in this information to identify the case:

 Debtor name         Eagle Pipe, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)           20-34879
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $122.00         $122.00
           ALFALFA COUNTY TAC                                        Check all that apply.
           300 SOUTH GRAND                                              Contingent
           CHEROKEE, OK 73728                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           1/1/2020                                                  PROPERTY TAXES
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $4,436.00         $4,436.00
           ASSUMPTION PARISH TAC                                     Check all that apply.
           PO BOX 69                                                    Contingent
           NAPOLEONVILLE, LA 70390                                      Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           1/1/2020                                                  PROPERTY TAXES
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   38458                               Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 12 of 37

 Debtor       Eagle Pipe, LLC                                                                                 Case number (if known)   20-34879
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $176.00    $176.00
          BRAZORIA COUNTY TAC                                        Check all that apply.
          111 E LOCUST                                                  Contingent
          RO'VIN GARRETT PCC                                            Unliquidated
          ANGLETON, TX 77515                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $38.00    $38.00
          BRAZOS COUNTY TAC                                          Check all that apply.
          4151 COUNTY PARK CT                                           Contingent
          BRYAN, TX 77802                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,054.00    $9,054.00
          CAMPBELL COUNTY TAC                                        Check all that apply.
          1098 MONMOUTH ST                                              Contingent
          NEWPORT, KY 41071                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,225.00    $7,225.00
          CHAMBERS COUNTY TAC                                        Check all that apply.
          PO BOX 519                                                    Contingent
          ANAHUAC, TX 77514-0519                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 13 of 37

 Debtor       Eagle Pipe, LLC                                                                                 Case number (if known)   20-34879
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,736.60    $9,736.60
          COLORADO DEPARTMENT OF                                     Check all that apply.
          REVENUE                                                       Contingent
                                                                        Unliquidated
          DENVER, CO 80261-0008                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
          Various                                                    SALES TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $18,979.98    $18,979.98
          COMMERCE CITY TAX DIVISION                                 Check all that apply.
          7887 E 60TH AVE                                               Contingent
          FINANCE                                                       Unliquidated
          COMMERCE CITY, CO 80022                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          Various                                                    SALES TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,169.00    $5,169.00
          CREEK COUNTY TAC                                           Check all that apply.
          317 EAST LEE                                                  Contingent
          ROOM 201                                                      Unliquidated
          SAPULPA, OK 74066-4342                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,877.00    $3,877.00
          ECTOR COUNTY TAC                                           Check all that apply.
          1301 E 8TH ST                                                 Contingent
          ODESSA, TX 79761-4722                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 14 of 37

 Debtor       Eagle Pipe, LLC                                                                                 Case number (if known)   20-34879
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $281.00    $281.00
          ERATH COUNTY TAC                                           Check all that apply.
          320 W COLLEGE                                                 Contingent
          STEPHENVILLE, TX 76401                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $198,228.00    $198,228.00
          HARRIS COUNTY TAC                                          Check all that apply.
          PO BOX 4622                                                   Contingent
          TAX ASSESSOR COLLECTOR                                        Unliquidated
          HOUSTON, TX 77210-4622                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,678.00    $5,678.00
          MARTIN COUNTY TAC                                          Check all that apply.
          PO BOX 998                                                    Contingent
          STANTON, TX 79782                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $127,778.00    $127,778.00
          MIDLAND COUNTY TAC                                         Check all that apply.
          4631 ANDREWS HWY                                              Contingent
          PO BOX 908002                                                 Unliquidated
          MIDLAND, TX 79708-0002                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 15 of 37

 Debtor       Eagle Pipe, LLC                                                                                 Case number (if known)   20-34879
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $57.00    $57.00
          MONTGOMERY COUNTY TAC                                      Check all that apply.
          400 N SAN JACINTO ST                                          Contingent
          CONROE, TX 77301                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $75,703.24    $75,703.24
          NEBRASKA DEPARTMENT OF                                     Check all that apply.
          REVENUE                                                       Contingent
          PO BOX 94818                                                  Unliquidated
          LINCOLN, NE 68509-4818                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          Various                                                    SALES TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $24,567.58    $24,567.58
          NEW MEXICO TAXATION AND                                    Check all that apply.
          REVENUE DEPT                                                  Contingent
          PO BOX 25127                                                  Unliquidated
          SANTE FE, NM 87504-5127                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          Various                                                    SALES TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,378.00    $6,378.00
          OKLAHOMA COUNTY TAC                                        Check all that apply.
          PO BOX 268875                                                 Contingent
          OKLAHOMA CITY, OK 73126-8875                                  Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 16 of 37

 Debtor       Eagle Pipe, LLC                                                                                 Case number (if known)   20-34879
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,433.17    $7,433.17
          OKLAHOMA TAX COMMISSION                                    Check all that apply.
          PO BOX 26860                                                  Contingent
          OKLAHOMA CITY, OK 73126-0860                                  Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          Various                                                    SALES TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $46.00    $46.00
          SAN JUAN COUNTY TAC                                        Check all that apply.
          100 S OLIVER DR                                               Contingent
          AZTEC, NM 87410                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,070.00    $1,070.00
          TAYLOR COUNTY TAC                                          Check all that apply.
          1534 S TREADAWAY                                              Contingent
          ABILENE, TX 79604                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   PROPERTY TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $65.30    $65.30
          TEXAS COMPTROLLER OF                                       Check all that apply.
          PUBLIC ACCOUNTS                                               Contingent
          111 E 17TH ST                                                 Unliquidated
          AUSTIN, TX 78774-0100                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
          Various                                                    FRANCHISE TAXES
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 17 of 37

 Debtor        Eagle Pipe, LLC                                                                                Case number (if known)          20-34879
               Name

 2.23       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                $128,458.88    $128,458.88
            WYOMING DEPARTMENT OF                                    Check all that apply.
            REVENUE                                                     Contingent
            122 W 25TH ST                                               Unliquidated
            STE E301                                                    Disputed
            CHEYENNE, WY 82002
            Date or dates debt was incurred                          Basis for the claim:
            Various                                                  SALES TAXES
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $18,360.84
           ADAMS TRUCKING                                                              Contingent
           1655 INDUSTRIAL AVE                                                         Unliquidated
           SIDNEY, NE 69162-3239                                                       Disputed
           Date(s) debt was incurred Various
                                                                                   Basis for the claim:     TRADE AP
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $11,200.00
           AMERICAN EAGLE LOGISTICS LLC                                                Contingent
           PO BOX 679558                                                               Unliquidated
           DALLAS, TX 75267-9558                                                       Disputed
           Date(s) debt was incurred Various
                                                                                   Basis for the claim:     TRADE AP
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $36,814.44
           AMERICAN EXPRESS                                                            Contingent
           PO BOX 650448                                                               Unliquidated
           DALLAS, TX 75265-0448                                                       Disputed
           Date(s) debt was incurred Various
                                                                                   Basis for the claim:     EMPLOYEE REIMBURSEMENTS
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $7,190.00
           ANDCO SERVICES LLC                                                          Contingent
           12680 W LAKE HOUSTON PKY                                                    Unliquidated
           HOUSTON, TX 77044                                                           Disputed
           Date(s) debt was incurred Various
                                                                                   Basis for the claim:     TRADE AP
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $600.00
           ANDREW HAM                                                                  Contingent
           PO BOX 315                                                                  Unliquidated
           EVERGREEN, CO 80437-0315                                                    Disputed
           Date(s) debt was incurred Various
                                                                                   Basis for the claim:     EMPLOYEE REIMBURSEMENTS
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 18 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,677.86
          APTEK COMPUTERS                                                       Contingent
          109 N POST OAK LANE                                                   Unliquidated
          STE 350                                                               Disputed
          HOUSTON, TX 77024
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred 09/23/20
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,250.87
          ATLAS TUBULAR LP                                                      Contingent
          PO BOX 431                                                            Unliquidated
          Robstown, TX 78380                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,293.73
          ATT                                                                   Contingent
          PO BOX 5019                                                           Unliquidated
          CAROL STREAM, IL 60197-5019                                           Disputed
          Date(s) debt was incurred 08/08/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $88,006.32
          BAKER TUBULARS                                                        Contingent
          98 WADSWERTH BLVD                                                     Unliquidated
          STE 127 #5022                                                         Disputed
          Denver, CO 80226
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,910.13
          BDO                                                                   Contingent
          PO BOX 677973                                                         Unliquidated
          DALLAS, TX 75267-7973                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $798,020.79
          BEEMAC TRUCKING                                                       Contingent
          PO BOX 74809                                                          Unliquidated
          CLEVELAND, OH 44194-4809                                              Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,178.34
          BISON OIL AND GAS II                                                  Contingent
          518 17TH ST                                                           Unliquidated
          STE 1800                                                              Disputed
          DENVER, CO 80202
                                                                             Basis for the claim:    CUSTOMER CREDIT BALANCE
          Date(s) debt was incurred 8/11/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 19 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,742.50
          BLACK HILLS TRUCKING INC                                              Contingent
          PO DRAWER 2360                                                        Unliquidated
          CASPER, WY 82602                                                      Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.00
          BOBBY KANALY                                                          Contingent
          3310 W 17TH AVE                                                       Unliquidated
          DENVER, CO 80204-1609                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    EMPLOYEE REIMBURSEMENTS
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $5,317,330.16
          BOOMERANG TUBE LLC                                                    Contingent
          PO BOX 84922
                                                                                Unliquidated
          Chicago, IL 60689-4922
                                                                                Disputed
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Basis for the claim:    TRADE AP
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,321.87
          BRANDON DEWAN                                                         Contingent
          12422 BROKEN BOUGH DR                                                 Unliquidated
          HOUSTON, TX 77024                                                     Disputed
          Date(s) debt was incurred 10/1/2020
                                                                             Basis for the claim:    AUTO ALLOWANCE
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          BRIAN GARRETT                                                         Contingent
          2 CAMINO LA VENTA CT                                                  Unliquidated
          HENDERSON, NV 89011-2412                                              Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    EMPLOYEE REIMBURSEMENTS
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,300.00
          BURTON ACCOUNTING PLLC                                                Contingent
          1281 BRITTMOORE RD                                                    Unliquidated
          HOUSTON, TX 77043                                                     Disputed
          Date(s) debt was incurred 09/20/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,388,043.29
          CENTRIC PIPE LLC                                                      Contingent
          3626 N HALL ST
                                                                                Unliquidated
          STE 910
          DALLAS, TX 75219                                                      Disputed

          Date(s) debt was incurred      Various                             Basis for the claim:    TRADE AP
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 20 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,038.16
          CERTIFIED PIPE SERVICE HOUSTON INC                                    Contingent
          PO BOX 4346                                                           Unliquidated
          DEPT 215                                                              Disputed
          HOUSTON, TX 77210-4346
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $983.78
          CHRIS LAGASSE                                                         Contingent
          624 ANFIELD CIR                                                       Unliquidated
          AUSTIN, TX 78738-6170                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    EMPLOYEE REIMBURSEMENTS
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $804.86
          CODY TOOMEY                                                           Contingent
          12406 BRANDYWYNE DR                                                   Unliquidated
          HOUSTON, TX 77077-4816                                                Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    EMPLOYEE REIMBURSEMENTS
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,550.32
          COMMERCIAL RESINS                                                     Contingent
          PO BOX 701438                                                         Unliquidated
          TULSA, OK 74170-1438                                                  Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,000.28
          COMPOSITE LINING SYSTEMS                                              Contingent
          PO BOX 50423                                                          Unliquidated
          MIDLAND, TX 79710                                                     Disputed
          Date(s) debt was incurred 09/04/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,465.00
          DEEP WELL TUBULAR SERVICES                                            Contingent
          4416 BRIARWOOD                                                        Unliquidated
          STE 110 # 203                                                         Disputed
          MIDLAND, TX 79707
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          DELTA PROPERTY TAX ADVISORS LLC                                       Contingent
          PO BOX 1119                                                           Unliquidated
          DRIPPING SPRINGS, TX 78620                                            Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 21 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,871.22
          DIXIE PIPE SALES INC                                                  Contingent
          PO BOX 4029                                                           Unliquidated
          HOUSTON, TX 77210                                                     Disputed
          Date(s) debt was incurred 06/16/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $103,770.00
          DSV ROAD INC                                                          Contingent
          CO R903                                                               Unliquidated
          PO BOX 1147                                                           Disputed
          MEDFORD, OR 97501
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $71,680.25
          DUFFY CRANE AND HAULING                                               Contingent
          10180 BRIGHTON R                                                      Unliquidated
          HENDERSON, CO 80640                                                   Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $785,658.79
          DURANGO MIDSTREAM LLC                                                 Contingent
          10077 GROGANS MILL RD                                                 Unliquidated
          STE 300                                                               Disputed
          THE WOODLANDS, TX 77380
                                                                             Basis for the claim:    DEFERRED REVENUE
          Date(s) debt was incurred 5/8/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,215.03
          DYNAMICS SOUTHWEST INC                                                Contingent
          101 SOUTHWESTERN BLVD                                                 Unliquidated
          STE 298                                                               Disputed
          SUGAR LAND, TX 77478
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred 10/2/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,928.85
          EDGEN MURRAY CORP                                                     Contingent
          18444 HIGHLAND RD                                                     Unliquidated
          BATON ROUGE, LA 70809                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,350.00
          EL FARMER                                                             Contingent
          PO BOX 3512                                                           Unliquidated
          ODESSA, TX 79760                                                      Disputed
          Date(s) debt was incurred      Various                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 22 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $246,875.00
          ELECTRA LOGISTICS SOLUTIONS                                           Contingent
          2400 C ROOSEVELT DR                                                   Unliquidated
          ARLINGTON, TX 76016                                                   Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,533.88
          ETC INTRASTATE PROCUREMENT CO                                         Contingent
          PO BOX 132400                                                         Unliquidated
          DALLAS, TX 75313                                                      Disputed
          Date(s) debt was incurred 5/5/2020
                                                                             Basis for the claim:    CUSTOMER CREDIT BALANCE
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $136,990.26
          EXTRACTION OIL AND GAS INC                                            Contingent
          370 17TH ST                                                           Unliquidated
          STE 5300                                                              Disputed
          DENVER, CO 80202
                                                                             Basis for the claim:    DEFERRED REVENUE
          Date(s) debt was incurred 3/20/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,667.24
          FRANKLIN MOUNTAIN PERMIAN II LP                                       Contingent
          PO BOX 208216                                                         Unliquidated
          DALLAS, TX 75320-8216                                                 Disputed
          Date(s) debt was incurred 10/1/2020
                                                                             Basis for the claim:    LEASE
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          FT WORTH PIPE SERVICES LP                                             Contingent
          PO BOX 208238                                                         Unliquidated
          DALLAS, TX 75320-8238                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $71,935.11
          GB CONNECTIONS LLC                                                    Contingent
          PO BOX 119004                                                         Unliquidated
          CARROLLTON, TX 75011                                                  Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $371,804.54
          HOUSTON INTERNATIONAL SPECIALTY                                       Contingent
          19996 HICKORY TWIG WAY                                                Unliquidated
          SPRING, TX 77388                                                      Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 23 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $139,568.49
          HUSTEEL USA                                                           Contingent
          2222 GREENHOUSE RD                                                    Unliquidated
          STE 500                                                               Disputed
          HOUSTON, TX 77084
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,575.00
          INDEPENDENT PIPE SERVICES LLC                                         Contingent
          9025 PINELAND RD                                                      Unliquidated
          HOUSTON, TX 77044                                                     Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,321.00
          INSPECTION OILFIELD SERVICES                                          Contingent
          PO BOX 679343                                                         Unliquidated
          DALLAS, TX 75267-9343                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,715.82
          INSPERITY                                                             Contingent
          19001 CRESCENT SPRINGS DR                                             Unliquidated
          CENTRE IV                                                             Disputed
          KINGWOOD, TX 77339
                                                                             Basis for the claim:    PEO EXPENSES
          Date(s) debt was incurred 09/21/20 - 10/04/20
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,200.00
          INTEGRITY INSPECTION SERVICES LTD                                     Contingent
          PO BOX 432                                                            Unliquidated
          FORT COLLINS, CO 80522                                                Disputed
          Date(s) debt was incurred 08/18/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,550.00
          ITI INTERNATIONAL LLC                                                 Contingent
          5100 WESTHEIMER                                                       Unliquidated
          STE 540                                                               Disputed
          HOUSTON, TX 77056
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred 04/30/20
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,321.87
          Jared Light                                                           Contingent
          1913 Althea Dr                                                        Unliquidated
          Houston, TX 77018-5003                                                Disputed
          Date(s) debt was incurred 10/1/2020
                                                                             Basis for the claim:    Auto Allowance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 24 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          KATHRYN GOINGS THOMPSON                                               Contingent
          2650 CEDAR SPRINGS
                                                                                Unliquidated
          APT 2211
          DALLAS, TX 75201                                                      Disputed

          Date(s) debt was incurred 7/31/2020                                Basis for the claim:    LITIGATION
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          Ken Beaver                                                            Contingent
          3131 Timmons Ln, Apt 1107                                             Unliquidated
          Houston, TX 77027-6075                                                Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    Employee Reimbursements
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,920.32
          LB FOSTER                                                             Contingent
          PO BOX 643343                                                         Unliquidated
          PITTSBURGH, PA 15264-3343                                             Disputed
          Date(s) debt was incurred 08/19/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,660.00
          LIGHTNING LOGISTICS                                                   Contingent
          PO BOX 21149                                                          Unliquidated
          HOUSTON, TX 77226                                                     Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $710.00
          LNK PLASTICS                                                          Contingent
          PO BOX 9613                                                           Unliquidated
          HUNTSVILLE, TX 77340                                                  Disputed
          Date(s) debt was incurred 07/23/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,056.59
          LOGIX FIBER NETWORKS                                                  Contingent
          PO BOX 734120
                                                                                Unliquidated
          DALLAS, TX 75373-4120
                                                                                Disputed
          Date(s) debt was incurred 9/14/2020
          Last 4 digits of account number                                    Basis for the claim:    TRADE AP
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.00
          Luke Price                                                            Contingent
          561 Stagecoach Blvd.                                                  Unliquidated
          Evergreen, CO 80439-4351                                              Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    Employee Reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 25 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $185,105.41
          LUNDVALL ENTERPRISES INC                                              Contingent
          15487 COUNTY RD 46                                                    Unliquidated
          LASALLE, CO 80645                                                     Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,350.00
          MCCLATCHY BROS INC                                                    Contingent
          PO BOX 4126                                                           Unliquidated
          MIDLAND, TX 79704-4126                                                Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,225.78
          MCIP CORPORATION                                                      Contingent
          4501 KNAPP RD                                                         Unliquidated
          PEARLAND, TX 77581                                                    Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,950.00
          MM WELDING AND CONSTRUCTION INC                                       Contingent
          PO BOX 770                                                            Unliquidated
          VERNAL, UT 84078                                                      Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,224.00
          MONARCH TRANSPORTATION LLC                                            Contingent
          5190 CRITERION ST                                                     Unliquidated
          FARMINGTON, NM 87402                                                  Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,942.92
          NOV WELLBORE                                                          Contingent
          PO BOX 201177                                                         Unliquidated
          DALLAS, TX 75320-1177                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          OFSI THREADING AND PRECISION                                          Contingent
          MANUFACTURI                                                           Unliquidated
          PO BOX 732830                                                         Disputed
          DALLAS, TX 75373-2830
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred 08/31/20
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 26 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200.10
          PARAGON INDUSTRIES                                                    Contingent
          3378 W HWY 117                                                        Unliquidated
          SAPULPA, OK 74066-6987                                                Disputed
          Date(s) debt was incurred 09/28/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,022.00
          PATRIOT PREMIUM THREADING                                             Contingent
          PO BOX 13660                                                          Unliquidated
          ODESSA, TX 79768                                                      Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,354.65
          PETROSMITH                                                            Contingent
          PO BOX 6291                                                           Unliquidated
          ABILENE, TX 79608                                                     Disputed
          Date(s) debt was incurred      09/21/20                            Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $486,901.85
          PNC BANK NATIONAL ASSOCIATION                                         Contingent
          222 DELAWARE AVE                                                      Unliquidated
          WILMINGTON, DE 19801                                                  Disputed
          Date(s) debt was incurred 4/17/2020
                                                                             Basis for the claim:    PPP LOAN + INTEREST
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $213,083.13
          PRECISION PIPE RENTALS LLC                                            Contingent
          750 E MULBERRY AVE                                                    Unliquidated
          STE 305                                                               Disputed
          SAN ANTONIO, TX 78212
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $2,612,889.75
          RDT INC                                                               Contingent
          PO BOX 73                                                             Unliquidated
          BEASLEY, TX 77417                                                     Disputed
          Date(s) debt was incurred      Various                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,240.00
          RECOVERY LOGISTICS INC                                                Contingent
          507 S 14 ST                                                           Unliquidated
          FORT SMITH, AR 72901                                                  Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 27 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,521.43
          REPUBLIC TUBE                                                         Contingent
          11200 MESA DR                                                         Unliquidated
          HOUSTON, TX 77078                                                     Disputed
          Date(s) debt was incurred      Various                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          SAVAGE                                                                Contingent
          PO BOX 413070                                                         Unliquidated
          SALT LAKE CITY, UT 84141-3070                                         Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $792,902.05
          SECOR                                                                 Contingent
          17321 GROESCHKE RD                                                    Unliquidated
          HOUSTON, TX 77084                                                     Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,012.06
          SP STEEL PRODUCTS AND SERVICES INC                                    Contingent
          16510 NORTHCHASE DR                                                   Unliquidated
          HOUSTON, TX 77060                                                     Disputed
          Date(s) debt was incurred 08/14/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,950.00
          STALLION OILFIELD SERVICES                                            Contingent
          PO BOX 842364                                                         Unliquidated
          DALLAS, TX 75284-2364                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,368.00
          STEWART TUBULAR PRODUCTS                                              Contingent
          PO BOX 675046                                                         Unliquidated
          DALLAS, TX 75267-5046                                                 Disputed
          Date(s) debt was incurred 03/26/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,750.00
          TA SERVICES INC                                                       Contingent
          241 REGENCY PKY                                                       Unliquidated
          MANSFIELD, TX 76063                                                   Disputed
          Date(s) debt was incurred 06/12/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 28 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,354.32
          TEXAS PIPE WORKS INC                                                  Contingent
          PO BOX 2937                                                           Unliquidated
          LONGVIEW, TX 75606                                                    Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $807.00
          THREADX LLC                                                           Contingent
          15258 FRONT ST                                                        Unliquidated
          PLATTEVILLE, CO 80651                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,255.00
          TREK METALS INC                                                       Contingent
          5221 N OCONNOR BLVD                                                   Unliquidated
          STE 750                                                               Disputed
          IRVING, TX 75039
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,210.00
          TRIPLE S TRUCKING CO                                                  Contingent
          PO BOX 100                                                            Unliquidated
          AZTEC, NM 84710                                                       Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,600.00
          TRIUMPH BUSINESS CAPITAL                                              Contingent
          PO BOX 610028                                                         Unliquidated
          DALLAS, TX 75261-0028                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,800.00
          TRK ENTERPRISES INC                                                   Contingent
          2003 CENTRAL AVE                                                      Unliquidated
          CHEYENNE, WY 82001                                                    Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,287.50
          TTL TUBULAR TRANSPORT AND
          LOGISTICS                                                             Contingent
          3010 OLD RANCH PKY                                                    Unliquidated
          STE 400                                                               Disputed
          SEAL BEACH, CA 90740
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 29 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,696.61
          TUBULAR SERVICES LLC                                                  Contingent
          1010 MCCARTY DR                                                       Unliquidated
          HOUSTON, TX 77029                                                     Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,350.00
          TYCOON TRUCKING INC                                                   Contingent
          PO BOX 238                                                            Unliquidated
          CHANNELVIEW, TX 77530                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $227,479.90
          UNITED CASING                                                         Contingent
          8505 TECHNOLOGY FOREST PL                                             Unliquidated
          STE 401                                                               Disputed
          THE WOODLANDS, TX 77381
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $180.00
          VIRTUAL SYSTEMS                                                       Contingent
          2450 44TH ST                                                          Unliquidated
          STE 303-B                                                             Disputed
          GRAND RAPIDS, MI 49512
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred 10/01/20
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,860.29
          WASHITA VALLEY ENTERPRISES                                            Contingent
          PO BOX 94160                                                          Unliquidated
          OKLAHOMA CITY, OK 73143-4160                                          Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,899.24
          WELSPUN TUBULAR LLC                                                   Contingent
          9301 FRAZIER PIKE                                                     Unliquidated
          LITTLE ROCK, AR 72206                                                 Disputed
          Date(s) debt was incurred 08/19/20
                                                                             Basis for the claim:    TRADE AP
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,174.04
          WOMBLE COMPANY INC                                                    Contingent
          PO BOX 4652                                                           Unliquidated
          DEPT 921                                                              Disputed
          HOUSTON, TX 77210-4652
                                                                             Basis for the claim:    TRADE AP
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 30 of 37

 Debtor       Eagle Pipe, LLC                                                                         Case number (if known)            20-34879
              Name

 3.90      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $13,591.76
           XTO ENERGY INC                                                       Contingent
           500 W ILLINOIS ST                                                    Unliquidated
           SUITE 100 M                                                          Disputed
           MIDLAND, TX 79701
                                                                             Basis for the claim:    CUSTOMER CREDIT BALANCE
           Date(s) debt was incurred     12/23/2019
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      634,557.75
 5b. Total claims from Part 2                                                                            5b.   +    $                   15,065,881.59

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      15,700,439.34




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 20 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                       Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 31 of 37

 Fill in this information to identify the case:

 Debtor name         Eagle Pipe, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-34879
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Agreement for
             lease is for and the nature of               Professional Services
             the debtor's interest

                  State the term remaining                2/26/2023                   BDO USA, LLP
                                                                                      P.O. Box 677973
             List the contract number of any                                          Dallas, TX 75267
                   government contract


 2.2.        State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Beemac Trucking, LLC
             List the contract number of any                                          P.O. Box 74809
                   government contract                                                Cleveland, OH 44194


 2.3.        State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Black Hills Trucking
             List the contract number of any                                          P.O. Drawer 2360
                   government contract                                                Casper, WY 82602


 2.4.        State what the contract or                   One Wall Plaza
             lease is for and the nature of               Building Lease
             the debtor's interest                        Agreement

                  State the term remaining                7/31/2021
                                                                                      Franklin Mountain Permian II, LP
             List the contract number of any                                          P.O. Box 208216
                   government contract                                                Dallas, TX 75320-8216




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                       Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 32 of 37
 Debtor 1 Eagle Pipe, LLC                                                                     Case number (if known)   20-34879
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   TAX SERVICES
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      BURTON ACCOUNTING PLLC
             List the contract number of any                                          1281 BRITTMOORE RD
                   government contract                                                Houston, TX 77043


 2.6.        State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Commercial Resins
             List the contract number of any                                          P.O. Box 701438
                   government contract                                                Tulsa, OK 74170


 2.7.        State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest                                                     Deep Well Tubular Services
                                                                                       4416 Briarwood Ave.
                  State the term remaining                                             Ste. 110 # 203
                                                                                       Midland, TX 79707
             List the contract number of any
                   government contract


 2.8.        State what the contract or                   PROPERTY TAX
             lease is for and the nature of               CONSULTING
             the debtor's interest
                                                           Evergreen unless 45        DELTA PROPERTY TAX ADVISORS LLC
                  State the term remaining                                            P.O. Box 1119
                                                           days notice prior to
                                                           December 31 of each        Dripping Springs, TX 78620
             List the contract number of any
                                                           year
                   government contract


 2.9.        State what the contract or
             lease is for and the nature of                Storage Lease
             the debtor's interest

                  State the term remaining
                                                                                      Duffy Crain and Hauling
                                                                                      10180 Brighton RD
                                                                                      Henderson, CO 80640
             List the contract number of any
                   government contract


 2.10.       State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                       Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 33 of 37
 Debtor 1 Eagle Pipe, LLC                                                                    Case number (if known)   20-34879
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     E.L. Farmer
             List the contract number of any                                         P.O. Box 3512
                   government contract                                               Odessa, TX 79760


 2.12.       State what the contract or                   COMMERCIAL
             lease is for and the nature of               PREMIUM FINANCING
             the debtor's interest                        AGREEMENT

                  State the term remaining                May 3, 2021
                                                                                     FIRST INSURANCE FUNDING
             List the contract number of any                                         450 SKOKIE BLVD STE 1000
                   government contract                                               Northbrook, IL 60062-7917


 2.13.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Fort Worth Pipe Services, LP
             List the contract number of any                                         P.O. Box 208238
                   government contract                                               Dallas, TX 75320


 2.14.       State what the contract or
             lease is for and the nature of
             the debtor's interest                         Storage Lease

                  State the term remaining                                           Independent Pipe Services
                                                                                     9025 Pineland Rd.
             List the contract number of any                                         Houston, TX 77044
                   government contract


 2.15.       State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 34 of 37
 Debtor 1 Eagle Pipe, LLC                                                                    Case number (if known)   20-34879
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.16.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Inspection Oilfield Services
             List the contract number of any                                         P.O. Box 679343
                   government contract                                               Dallas, TX 75267


 2.17.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Certified Pipe Service Houston, Inc.
             List the contract number of any                                         P.O. Box 4346, Dept. 215
                   government contract                                               Houston, TX 77210


 2.18.       State what the contract or                   Lease Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                5/31/2022
                                                                                     Katy Hollow Memorial, Ltd.
             List the contract number of any                                         9525 Katy Fwy.
                   government contract                                               Houston, TX 77024


 2.19.       State what the contract or                   OFFICE LEASE -
             lease is for and the nature of               DENVER OFFICE
             the debtor's interest

                  State the term remaining                January 31, 2021           LARIMER SQUARE ASSOC. INC.
                                                                                     HERMANSON FAMILY LP I, LLLP
             List the contract number of any                                         1530 16TH ST 3RD FLOOR
                   government contract                                               Denver, CO 80202



 2.20.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Lundvall Enterprises
             List the contract number of any                                         15487 C.R. 46
                   government contract                                               La Salle, CO 80645


 2.21.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           McClatchy Bros. Inc.
                                                                                     P.O. Box 4126
             List the contract number of any                                         Midland, TX 79704
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 35 of 37
 Debtor 1 Eagle Pipe, LLC                                                                    Case number (if known)   20-34879
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.22.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     MM Welding and Construction Inc.
             List the contract number of any                                         P.O. Box 770
                   government contract                                               Vernal, UT 84078


 2.23.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     NOV Wellbore Technologies
             List the contract number of any                                         P.O. Box 201177
                   government contract                                               Dallas, TX 75320


 2.24.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           OFSI Threading and Precision
                                                                                     Manufacturing
             List the contract number of any                                         P.O. Box 732830
                   government contract                                               Dallas, TX 75373


 2.25.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Republic Tube
             List the contract number of any                                         11200 Mesa Dr.
                   government contract                                               Houston, TX 77078


 2.26.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Savage Services ND
             List the contract number of any                                         P.O.     Box      413070
                   government contract                                               Salt Lake City, UT 84141


 2.27.       State what the contract or                   Storage Lease
             lease is for and the nature of                                          Stallion Oilfield
             the debtor's interest                                                   P.O. Box 842364
                                                                                     Dallas, TX 75284
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 36 of 37
 Debtor 1 Eagle Pipe, LLC                                                                    Case number (if known)   20-34879
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.28.       State what the contract or                   Consulting and Bonus
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Tesanovich Holdings, LLC
             List the contract number of any                                         5515 Flyers Cove Ln.
                   government contract                                               Sugar Land, TX 77479


 2.29.       State what the contract or                   COPIER/PRINTER/
             lease is for and the nature of               SCANNER LEASE
             the debtor's interest

                  State the term remaining                June 29, 2023
                                                                                     TIAA BANK
             List the contract number of any                                         PO BOX 911608
                   government contract                                               Denver, CO 80291-1608


 2.30.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Tubular Services, LLC
             List the contract number of any                                         1010 McCarty Dr.
                   government contract                                               Houston, TX 77029


 2.31.       State what the contract or                   Storage Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Washita Valley
             List the contract number of any                                         P.O. Box 94160
                   government contract                                               Oklahoma City, OK 73143




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-34879 Document 107 Filed in TXSB on 11/04/20 Page 37 of 37




 Fill in this information to identify the case:

 Debtor name         Eagle Pipe, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-34879
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 4, 2020                        X /s/ Jared Light
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jared Light
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
